ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                )
                                                )
    Symbion-Ozdil-Al Namarq Joint Venture       )      ASBCA No. 59057
                                                )
    Under Contract No. W91GXY-06-C-0072         )

    APPEARANCE FOR THE APPELLANT:                      Timothy A. Diemand, Esq.
                                                        Wiggin and Dana LLP
                                                        Hartford, CT

    APPEARANCES FOR OTHE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       MAJ Stephen P. Smith, JA
                                                        Trial Attorney

                                   ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: April 5, 2019



                                                     DONALDE.KlNNER
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 59057, Appeal of Symbion-Ozdil-Al
    Namarq Joint Venture, rendered in conformance with the Board's Charter.

           Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
                                                     Board of Contract Appeals




l
'